                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

                                                 )
IN RE:                                           )
                                                 )    CASE NUMBER 19-40634
TIMOTHY FRANKLIN MAY                             )
MELISSA LAINE MAY                                )    CHAPTER 13
                                                 )
   Debtors.                                      )    HONORABLE RUSS KENDIG
                                                 )

   TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTORS’ CHAPTER 13 PLAN

         NOW COMES Michael A. Gallo, Standing Chapter 13 Trustee, and hereby objects to

confirmation of the debtors’ Chapter 13 plan dated April 11, 2019. In support of the within

objection, the Trustee states as follows:

                                            BACKGROUND

         1. On April 11, 2019 the debtors filed a Chapter 13 Plan (Doc. 2).

         2. The debtors’ plan provides for payments of $500.00 monthly for a term of sixty

            months and a 28% dividend to be paid to unsecured creditors.

                                    BASIS FOR OBJECTION

   A. Failure to Provide Requested Information to Trustee.

         3. At the Meeting of Creditors, the Trustee requested information relating to the debtors’

            schedule J-14 expense for tithing.

         4. To date, debtors have failed to provide the requested information.

         5. Without review of the requested information, the Trustee is unable to determine

            whether the debtors are contributing all projected disposable income.

   B. Claims Bar Date After Objection Deadline.

         6. Pursuant to Bankruptcy Rule 3002(c), claims bar date is June 20, 2019.




 19-40634-rk      Doc 19     FILED 06/17/19      ENTERED 06/17/19 16:17:28           Page 1 of 2
       7. Pursuant to Bankruptcy Rule 3015(f), the deadline to file objections to confirmation

           is June 20, 2019.

       8. Since the claims bar date is the same day as the objection deadline, the Trustee is

           presently unable to determine the feasibility of the plan.

       9. The Trustee reserves the right to amend his objection upon review of any additional

           timely filed claims.

       WHEREFORE, for the reasons set forth herein, the Trustee objects to the confirmation of

the debtors’ plan dated April 11, 2019. In the event the debtors fail to address the matters set

forth herein, this case may be dismissed without further notice or hearing.

       Dated: June 17, 2019                          /s/ Michael A. Gallo
                                                     Michael A. Gallo, Esq.
                                                     Standing Chapter 13 Trustee
                                                     5048 Belmont Avenue
                                                     Youngstown, OH 44505

                                  CERTIFICATE OF SERVICE

I certify that on June 17, 2019, a true and correct copy of Trustee’s Objection to Confirmation of
Debtors’ Chapter 13 Plan was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Robert A. Ciotola, Esq., Attorney for Debtors at: rac@raciotola.com
       Office of the U.S. Trustee at: (Registered address)@usdoj.gov

And by regular U.S. mail, postage prepaid, on:

       Timothy & Melissa May, 6400 Beach Smith Rd., Kinsman, OH 44428

                                                     /s/ MICHAEL A. GALLO, TRUSTEE
                                                     MICHAEL A. GALLO, TRUSTEE
                                                     5048 Belmont Avenue
                                                     Youngstown, OH 44505
                                                     (330) 743-1246
                                                     Fax: (330) 746-8616




 19-40634-rk     Doc 19     FILED 06/17/19       ENTERED 06/17/19 16:17:28          Page 2 of 2
